Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2016/0108527 to Kudo and US 2017/0342577 to Wu.
With regard to claim 1, the closest prior art made of record fails to teach a cell having a transparent cover element wherein the underside of the cover element has at least one region at which the underside of the cover element is in contact with the electrolyte, wherein at least one portion of this at least one region forms a stop face for gas bubbles.
With regard to claim 10, Kudo in view of Wu fails to teach or fairly suggest at least one membrane shell arranged within the cell in such a way that only part of the membrane shell is arranged within the electrolyte, wherein the electrolyte surface extends through the at least one membrane shell. Advantages of this arrangement are to provide a free space above the electrolyte in the membrane shell which is useful for conducting away gas as well as to provide lower heights which result in shorter ion transport paths within the cell.
There was not found a teaching in the prior art suggesting modification of the conventional photo-electrochemical cells in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.